     Case 3:21-cv-00093-MMD-CLB Document 4 Filed 03/10/21 Page 1 of 3




 1 ROGER S. DOYLE, ESQ.
   Nevada Bar No. 10876
 2 KERRY S. DOYLE, ESQ
   Nevada Bar No. 10866
 3 DOYLE LAW OFFICE, PLLC
   4600 Kietzke Lane, Suite I-207
 4 Reno, Nevada 89502
   (775) 525-0889
 5 admin@rdoylelaw.com

 6 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 7 316 California Ave.
   Reno, Nevada 89509
 8 775-453-0112
   luke@lukeandrewbusbyltd.com
 9
   Attorneys for the Plaintiffs
10
                                UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
                                             ***
13
   IN RE: 2017 LEMMON VALLEY                 Case No.: 3:21-cv-00093-MMD-CLB
14 FLOOD

15 This document relates to:                 NOTICE OF APPEARANCE
   All Actions
16

17

18

19
            TO: ALL PARTIES AND THEIR COUNSEL OF RECORD
20
            PLEASE TAKE NOTICE that Kerry S. Doyle, Esq. and Roger S. Doyle, Esq., of the
21
     DOYLE LAW OFFICE, PLLC, and LUKE A. BUSBY, ESQ., appear as counsel for Plaintiffs
22
     in this consolidated master matter.
23
            //
24

25
            //
26
27
            //
28


                                              1
     Case 3:21-cv-00093-MMD-CLB Document 4 Filed 03/10/21 Page 2 of 3




 1         All future documents, pleadings, and correspondence to be served upon Plaintiffs in this

 2 matter should be addressed to and served at both of the following addresses:

 3         LUKE A. BUSBY, ESQ
           Nevada Bar No. 10319
 4         316 California Ave.
           Reno, Nevada 89509
 5         775-453-0112
           luke@lukeandrewbusbyltd.com
 6
            and
 7
           DOYLE LAW OFFICE, PLLC
 8         4600 Kietzke Lane, Ste., I-207
           Reno, NV 89502
 9         admin@rdoylelaw.com
10
           DATED this 10th day of MARCH, 2021.
11

12

13                                                     By:___/s/ Roger S. Doyle, Esq. .
                                                        ROGER S. DOYLE, ESQ.
14                                                      Nevada Bar No. 10876
                                                        KERRY S. DOYLE, ESQ
15                                                      Nevada Bar No. 10866
                                                        DOYLE LAW OFFICE, PLLC
16                                                      4600 Kietzke Lane, Suite I-207
                                                        Reno, Nevada 89502
17                                                      (775) 525-0889
                                                        admin@rdoylelaw.com
18
                                                        LUKE A. BUSBY, ESQ
19                                                      Nevada Bar No. 10319
                                                        316 California Ave.
20                                                      Reno, Nevada 89509
                                                        775-453-0112
21                                                      luke@lukeandrewbusbyltd.com
                                                        Attorneys for the Plaintiffs
22

23

24

25

26
27

28


                                                  2
     Case 3:21-cv-00093-MMD-CLB Document 4 Filed 03/10/21 Page 3 of 3



                                   CERTIFICATE OF SERVICE
 1

 2         Pursuant to FRCP 5(b), I certify that on the date shown below, I caused service to be

 3 completed of a true and correct copy of the foregoing NOTICE OF APPEARANCE by:

 4 ______         personally delivering;

 5 ______         delivery via Reno/Carson Messenger Service;

 6 ______         sending via Federal Express (or other overnight delivery service);

 7                depositing for mailing in the U.S. mail, with sufficient postage affixed thereto; or,

 8     X          delivery via electronic means (fax, eflex, NEF, etc.) to:

 9                      Karl Hall, Esq.
10
                        Jonathan Shipman, Esq.
                        Chandeni Sendall, Esq.
11                      William McKean, Esq.
                        Reno City Attorney's Office
12                      P.O. Box 1900
                        Reno, NV 89505
13

14                DATED this Wednesday, March 10, 2021

15
                                                    By:___/s/ Abbey Whitfield          .
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    3
